UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1332


ANDREW U.D. STRAW,

                    Plaintiff - Appellant,

             v.

STATE OF INDIANA,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:19-cv-03034-SAG)


Submitted: July 21, 2020                                          Decided: July 23, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew U.D. Straw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Andrew U.D. Straw appeals the district court’s orders dismissing his complaint for

improper venue and denying reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Straw v. Indiana, No. 1:19-cv-03034-SAG (D. Md. Jan. 14 & Mar. 9, 2020). We also deny

Straw’s pending motion to summarily reverse the district court’s judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2